Exhibit 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 tFort Lee tNJ 07024 P.O. Box 436402t San Diego t CA t92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concern: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of April 11,2011, on the audited financial statements of Mondial Ventures, Inc. as of December 31, 2010 and 2009and for the years then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. This firm consents to being deemed an expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA April 11, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Registered with Canadian Public Accountability Board Member of New Jersey Society of Certified Public Accountants
